EXHIBIT 10.9

 

FOURTH AMENDMENT TO THE

1996 STOCK INCENTIVE PLAN

 

THIS FOURTH AMENDMENT to the 1996 Stock Incentive Plan of CTN Media Group, Inc.
(the “Company”), a Delaware corporation formerly known as College Television
Network, Inc., (this “Amendment”) is made effective as of the 6th day of June,
2000 (the “Effective Date”).  All capitalized terms in this Amendment have the
meaning ascribed to such terms in the 1996 Stock Incentive Plan (the “Plan”),
unless otherwise stated herein.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company desires to amend the Plan to
change the name of the Company as it is referred to in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, the Plan is hereby amended as follows:

1.             All references in the Plan to “College Television Network, Inc.”
are deleted, and the name “CTN Media Group, Inc.” is substituted therefor in
each instance.

2.             Except as specifically amended by this Amendment, the Plan shall
remain in full force and effect as prior to this Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the Effective Date.

 

                                                                                               
CTN Media Group, Inc.

 

 

By:

/s/   Jason Elkin

 

Jason Elkin

 

Chief Executive Officer

ATTEST:

 

 

By:

/s/ Patrick Doran

 

Patrick Doran, Secretary

 

--------------------------------------------------------------------------------